DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 10/22/2021.
Claims 1, 16, 18, 21-22, 24-25, 28-29 and 31 are pending of which claims 1are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 18, 21-22, 24-25, 28-29 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are in fact taught by the previously cited prior art. 
NOTE(S)

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


	[0082] FIG. 8 is a sequence diagram showing a process 800 that is one example of an SCG establishment procedure according to this embodiment. In the example shown in FIG. 8, in response to receiving a NAS: Service Request message (Step 801) from the UE 3, the MME 5 sends an S1AP: E-RAB Setup Request message to the MeNB 1 (Step 802). This E-RAB Setup Request message includes both the LTE QoS information and the NR QoS information. The LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR. 
[0083] In Step 803, the MeNB 1 determines which type of bearer, i.e., an MCG bearer, a split bearer, or an SCG bearer, is to be set up. In Step 804, in response to determining that an SCG bearer is to be set up, the MeNB 1 sends a radio bearer setup request (i.e., SgNB Addition Request message) to the SgNB 2. That is, even when the MeNB 1 determines to set up an SCG bearer, the MeNB 1 starts the SgNB Addition procedure to directly configure the bearer in the SgNB 2 without configuring an MCG bearer. 
[0084] The SgNB Addition Request message in Step 804 includes both the LTE QoS information and the NR QoS information received from the MME 5. 

[0056] The bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 21-22 and 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki et al (US 2019/0342932).

Regarding claim 1, Futaki’932 discloses a method for establishing a secondary cell group (SCG) split bearer in a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.3-3 & see para.0009, which shows and discusses dual connectivity between LTE eNB and Gnb as different radio access technologies (RATs), see fig.1, 6 and 8, see para.0051) the method performed by a first base station supporting a first RAT(see fig.4, which shows supporting LTE)  comprises comprising:
transmitting to a secondary base station supporting a second RAT (see fig.4, which shows Sgnb as secondary base station supporting NR radio access technology, see fig.6, 601), a first message for requesting addition of the secondary base station(see fig.6, which shows transmitting SgNB addition request 601 as the first message to SgNB 2 as the secondary base station, see also fig.8, 804 ), wherein the first message includes a first parameter about quality of service (QoS), which is a full quality requirement parameter received from a core network of the first RAT(para.0055-0056, which discusses bearer level QOS parameters contained in the radio setup request include an E-RAB ID and E-RAB level QOS parameters…the E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBR)  as full quality parameter to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), see also fig.8 & see para0080-0084, see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE, thus first parameter with maximum bit rates (MBR) as full quality parameter) and a second parameter associated with guaranteed bit rate QoS (GBR QoS that is admittable by a master cell group (MCG) (see para.0055-0056, which discusses bearer level QOS parameters contained in the radio setup request include an E-RAB ID and E-RAB level QOS parameters…the E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBR) as full quality parameter to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), see also fig.8 & see para0080-0084,  see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters,  see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE, thus second parameter with Guaranteed Bit Rates (GBRs) ); and
receiving, from the secondary base station, a second message (see fig.6, which shows 603 MeNB to receive SgNB addition request acknowledgment as the second message, see also fig.8, 806), wherein the second message includes a third parameter about QoS to be provided by the MCG (see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), and
wherein the first RAT is 4" generation (4G) long term evolution (LTE) (see fig.4, which shows LTE 1),  and the second RAT is 5" generation (5G) new radio (NR) (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 16, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claim 21, Futaki’932 discloses a method for establishing a secondary cell group (SCG) split bearer in a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.3-3 & see para.0009, which shows and discusses dual connectivity between LTE eNB and Gnb as different radio access technologies (RATs),see fig.1, 6 and 8, see para.0051) in a wireless communication system, the method performed by a second base station supporting a second RAT comprising:
see fig.6, which shows receiving SgNB addition request 601 as the first message at SgNB 2 as the secondary base station from MeNB as primary base station, see also fig.8, 804, fig.4, which shows MeNB supporting LTE radio), wherein the first message (see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network)includes a first parameter about quality of service (QoS), which is a full quality requirement parameter received from a core network of the first RAT(para.0055-0056, which discusses bearer level QOS parameters contained in the radio setup request include an E-RAB ID and E-RAB level QOS parameters…the E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBR) as full quality parameter to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), see also fig.8 & see para0080-0084, see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE, thus first parameter with maximum bit rates (MBR) as full quality parameter) and a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG) (see para.0055-0056, which discusses bearer level QOS parameters contained in the radio setup request include an E-RAB ID and E-RAB level QOS parameters…the E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBR) as full quality parameter to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), see also fig.8 & see para0080-0084,  see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters,  see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE, thus second parameter with Guaranteed Bit Rates (GBRs) ); and
transmitting, to the primary base station, a second message (see fig.6, which shows transmitting 603 SgNB addition request acknowledgment as the second message to MeNB, see also fig.8, 806),wherein the second message comprises a third parameter about QoS to be provided by the MCG(see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), and
wherein the first RAT is 4" generation (4G) long term evolution (LTE) (see fig.4, which shows LTE 1),  and the second RAT is 5" generation (5G) new radio (NR) (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 22, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claim 28, Futaki’932 discloses a primary base station for establishing a secondary cell group (SCG) split bearer in a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.1-4, 6 and 8), the primary base station supporting a first RAT (see fig.4, which shows supporting LTE) comprising:
ee para.0093, which discusses confirmation of the LTE 1 may be similar to that shown in fig.9  with respect to Gnb 2, see fig.9, which shows 901); and
at least one processor coupled to the transceiver and configured to (see fig.9, which shows processor 904 coupled to the transceiver 901 and configured to):
transmit to a secondary base station supporting a second RAT (see fig.4, which shows Sgnb as secondary base station supporting NR radio access technology, see fig.6, 601), a first message for requesting addition of the secondary base station(see fig.6, which shows transmitting SgNB addition request 601 as the first message to SgNB 2 as the secondary base station, see also fig.8, 804 ), wherein the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(para.0055-0056, which discusses bearer level QOS parameters contained in the radio setup request include an E-RAB ID and E-RAB level QOS parameters…the E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBR) as full quality parameter to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), see also fig.8 & see para0080-0084, see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE, thus first parameter with maximum bit rates (MBR) as full quality parameter) and a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG) (see para.0055-0056, which discusses bearer level QOS parameters contained in the radio setup request include an E-RAB ID and E-RAB level QOS parameters…the E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBR) as full quality parameter to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), see also fig.8 & see para0080-0084,  see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters,  see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE, thus second parameter with Guaranteed Bit Rates (GBRs) ); and
receive, from the secondary base station, a second message (see fig.6, which shows 603 MeNB to receive SgNB addition request acknowledgment as the second message, see also fig.8, 806), wherein the second message includes a third parameter about QoS to be provided by the MCG (see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), and
wherein the first RAT is 4" generation (4G) long term evolution (LTE) (see fig.4, which shows LTE 1),  and the second RAT is 5" generation (5G) new radio (NR) (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 29, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

Claims 18, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0342932) and in view of ITRI (9.2.1.3, Split Bearer in NR, 3GPP TSC-RAN WG2 meeting# 95bis Tdoc R2-166495) .
Regarding claims 18, 24 and 31, as discussed above, although Futaki’932 discloses a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed (see para.0056, see fig.8 & see para.0080-0084), Futaki’932 does not explicitly show the use of “a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” as required by present claimed invention.  However, including “a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” would have been obvious to one having ordinary skill in the art as evidenced by ITRI
In particular, in the same field of endeavor ITRI , teaches the use of a QoS requirement for bearers of the primary base station and the secondary base station see page 3, which discusses change bearer types and  for the split bearer option, the MeNB may either decide to request resources from the SeNB of such an amount, that the QOS for the respective E-RAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB, see fig.2, step 1 and 2).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of ITRI , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” as taught by “ITRI”, since “ITRI” stated in Introduction+ that such a modification would provide an efficient system with ways to set split bearers in NR and the related issues to be studied.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0342932) and in view of Mochizuki et al (US 2017/0215078).
the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity” as required by present claimed invention.  However, including “transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity” would have been obvious to one having ordinary skill in the art as evidenced by Mochizuki’078.
In particular, in the same field of endeavor, Mochizuki’078 , teaches the use of transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity (see para.0386, which discusses the SeNB is notified of the overload start procedure by the MME and the case where the SeNB restrict access of the UE(s), see para.0031).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of Mochizuki’078 , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity” as taught by Mochizuki’078 , since Mochizuki’078 stated in 0068+ that such a modification would provide an improved system in the operation of a large number of smalls in addition to macro cell.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474